Casbe 2:18-Cr-00087-.]I\/|A Dooument 41 Filed 12/13/18 Page 1 of 1 Page|D #: 218

LE D
, F_g.\Ri<SOFFT\cE
113 D\N “ !C“_RTCOU D'N`Y'

 

UNITED sTATEs DISTRIC`T coURT ' ‘ 18 *
EAerRN DISTRICT or NEw YoRK l A EEC 1 3 20

x
UNITED sTATEs 0F AMERICA 113 \SLAND oFF\cE

wAIVER or sPll:Fj1511'm1AL

 

Z:c/m/ uaw 'X CaseN°` /&“`0°87

AZRACK, .l.

It is hereby stipulated that the time period li'om l l7 l l q to “I )Zq l l al
be excluded m computing time within which trial of the char'ges against the Defendant must
commence ‘

The parties agree to the exclusion of the foregoing period for the purpose(s) of:

( ) engagement in continuing plea negotiations; `

( ) examination of the Defendant(s) pursuant to 18 U. S. C. § 3161(h)(1)(A) regarding

‘ j men or physical capacity;

( submission of pretrial motions through hearing or other disposition pursuant to 18 _
U.S.C. § 3161(h)(1)(F),

( ) they need additional time to prepare for tn'al due to the complexity of the case;
and/or - ' '

(~)

The Defendant has been fully advised by counsel of his/her rights guaranj_ged under the
Sixth Amendment to the U.S.' Constitution; the Speedy Trial Act of 1974, 18 U.S.C.§§ 3161-74;
' and Rules of this Court adopted pursuant to that Act; and Rule 50 of the F ederal Rules

` al Procedure. The Defendant understands that he/she has a right to be tried before a
jury 'thin a specified time period, not counting excludable periods.

 

 

  
 

The Court approves this Speedy Trial Waiver and otherwise excludes the time based
upon ' findings that this action serves the ends of justice and outweighs the best interest of the
public and this Defendant in a speedier trial.

 

SO O ERED.

v m /
Dated, lZ/I$ ly S/ BQH /7// QZF“§,\__/
Central Isl , J'oan M. Azrack, U.S.D.J. k ""’""

Assistant U. S. Attomey: W v ._~ `
//MA 1

Defendant:

 

 

Counsel:

 

v,

 

